
	

113 HR 203 IH: Pool Safety and Accessibility for Everyone Act
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 203
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. Mulvaney (for
			 himself, Mr. Ribble,
			 Mr. Jones,
			 Mr. Farenthold,
			 Mr. Westmoreland,
			 Mr. Coffman,
			 Mr. Roe of Tennessee,
			 Mr. Schweikert,
			 Mr. Owens,
			 Mr. Lankford,
			 Mr. Tiberi,
			 Mr. Amodei, and
			 Mr. Graves of Georgia) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To direct the Attorney General to revise certain rules
		  under titles II and III of the Americans with Disabilities Act of 1990 relating
		  to accessible means of entry to pools.
	
	
		1.Short titleThis Act may be cited as the
			 Pool Safety and Accessibility for
			 Everyone Act or the Pool SAFE Act.
		2.FindingsCongress finds the following:
			(1)One of the
			 purposes of the Americans with Disabilities Act of 1990 is to provide a
			 clear and comprehensive national mandate for the elimination of discrimination
			 against individuals with disabilities.
			(2)The Nation’s
			 proper goals regarding individuals with disabilities are to ensure equality of
			 opportunity and full participation for such individuals.
			(3)The Department of
			 Justice’s revised regulations for titles II and III of the Americans with
			 Disabilities Act of 1990 (as in effect on the date of enactment of this Act)
			 recognize that public accommodations should provide access to their amenities
			 to individuals with disabilities.
			(4)It is important
			 for public accommodations to provide access to their amenities, including
			 pools, to individuals with disabilities.
			(5)Public
			 accommodations should provide access to their amenities, including pools, in a
			 reasonable, efficient, and expedient manner that accounts for the interests of
			 individuals with disabilities and also considers other legitimate concerns,
			 such as safety and feasibility.
			(6)The revised
			 regulations for titles II and III of the Americans with Disabilities Act of
			 1990, as the regulations relate to the accessibility of pools at public
			 accommodations, do not reasonably or adequately balance the access needs of
			 individuals with disabilities with other legitimate, and sometimes competing,
			 safety and feasibility concerns.
			3.Revision of
			 rules
			(a)Extension of
			 compliance deadline
				(1)In
			 generalNo suit may be
			 brought for an alleged violation of the revised regulations for titles II and
			 III of the Americans with Disabilities Act of 1990 (part 36 of title 28, Code
			 of Federal Regulations, as in effect on the date of enactment of this Act)
			 regarding the requirements for a public accommodation or commercial facility to
			 provide an accessible means of entry to pools that occurred on or after January
			 31, 2013, and before the date that is 1 year after the date of enactment of
			 this Act. The Attorney General may not investigate or initiate a compliance
			 review of such an alleged violation.
				(2)Pending
			 proceedings dismissedBeginning on the date of enactment of this
			 Act, any suit against a public accommodation or commercial facility for a
			 violation described in paragraph (1) that is brought on or after January 31,
			 2013, and before the date of enactment of this Act, shall be dismissed.
				(b)Revision of
			 rulesNot later than 60 days after the date of enactment of this
			 Act, the Attorney General shall revise section 36.304 of title 28, Code of
			 Federal Regulations, and any other appropriate rules in part 36 of such title
			 to provide that—
				(1)a
			 public accommodation or commercial facility that has a pool and uses a portable
			 pool lift on request shall be in compliance with the requirement under such
			 rules to provide an accessible means of entry to such pool, even if
			 installation of a permanent lift is readily achievable; and
				(2)a
			 public accommodation or commercial facility that has more than 1 pool and uses
			 1 portable pool lift on request for all such pools shall be in compliance with
			 the requirement under such rules to provide an accessible means of entry to
			 each such pool.
				(c)Definitions
				(1)Commercial
			 facilities; public accommodationThe terms commercial
			 facilities and public accommodation have the meanings given
			 the terms in section 301 of the Americans with Disabilities Act of 1990 (42
			 U.S.C. 12181).
				(2)PoolThe
			 term pool means a swimming pool, wading pool, sauna, steam room,
			 spa, wave pool, lazy river, sand bottom pool, other water amusement, or any
			 other manmade body of water to which part 36 of title 28, Code of Federal
			 Regulations, requires a public accommodation or commercial facility to provide
			 an accessible means of entry.
				
